DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s explanation of the instant invention in pointing the difference with the cited prior art was found to be persuasive. 
Allowable Subject Matter
Claims 1 – 11 and 15 – 21 are now allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowing these claims are provided in the Applicant’s Arguments/Remarks (pages 9 – 18) filed June 8, 2021. Specifically for Claims 1 – 11 and 15 – 19, which relate to a method of manufacturing a semiconductor device the inventive steps are supplying a precursor gas from a first supplier to the substrate in the process chamber in a cyclic deposition process, wherein an inert gas is supplied from each of the first supplier, the second supplier, and a third supplier, which are different from one another, to the substrate, and the second supplier and the third supplier are disposed to sandwich the first supplier therebetween, and wherein a flow rate of the inert gas supplied from the first supplier is set larger than a flow rate of the precursor gas supplied from the first supplier, and is set larger than a flow rate of each of the inert gases supplied from the second supplier and the third supplier.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other 
Similarly, Claim 20 recites an apparatus wherein a controller is configured to control the precursor gas supply system, the reaction gas supply system, and the decomposer to perform a process, the process comprising the inventive steps as were described in allowing Claims 1 – 11 and 15 – 19.  Claim 21 recites a non – transitory computer – readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process, the process comprising the inventive steps as were described in allowing Claims 1 – 11 and 15 – 19.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        June 30, 2021